     Case: 4:20-cv-00909-JCH Doc. #: 26 Filed: 09/13/21 Page: 1 of 4 PageID #: 81




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TERRANCE GANT,                                     )
                                                   )
                                                   )
             Plaintiff,                            )
                                                   )
        v.                                         )           Case No. 4:20-CV-00909 JCH
                                                   )
CLAYCO, INC.,                                      )
                                                   )
             Defendant.                            )

                                 MEMORANDUM AND ORDER

         This matter is before the Court on Defendant Clayco, Inc.’s (“Clayco” or “Defendant”)

motion to dismiss Plaintiff Terrance Gant’s (“Gant” or “Plaintiff”), complaint for failure to state

a claim, pursuant to Fed. R. Civ. P. 12(b)(6). Doc. [7]. Plaintiff has not responded to the

motion, and the time to do so has passed. For the reasons set forth below, Defendant’s motion

will be granted, but Plaintiff will be granted leave to file an amended complaint that corrects the

deficiencies identified in this order.

I.       Legal Standard

         Defendant has moved to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). The purpose of a Rule 12(b)(6) motion to dismiss is to test the legal

sufficiency of a complaint so as to eliminate those actions “which are fatally flawed in their legal

premises . . . thereby sparing litigants the burden of unnecessary pretrial and trial activity.”

Young v. City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001) (citing, 490 U.S. 319, 326-27

(1989). A pleading is deficient and may be dismissed under Rule 12(b)(6) if a plaintiff fails “to

state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to

dismiss for failure to state a claim, a plaintiff’s allegations must contain “sufficient factual
    Case: 4:20-cv-00909-JCH Doc. #: 26 Filed: 09/13/21 Page: 2 of 4 PageID #: 82




matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

II.     Discussion

        Plaintiff is a self-represented litigant 1 who brings this action under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., and the Missouri Human Rights

Act. In his Complaint, he alleges employment discrimination on the basis of race, as well as

retaliation.

        Exhausting administrative remedies is a prerequisite to filing a civil action under both

Title VII and the MHRA. Stuart v. General Motors Corp., 217 F.3d 621, 630 (8th Cir. 2000)

(“In order to initiate a claim under Title VII a party must timely file a charge of discrimination

with the EEOC and receive a right-to-sue letter.”). Tart v. Hill Behan Lumber Co., 31 F.3d 668,

671 (8th Cir.1994) (“[A] claimant must exhaust administrative remedies by timely filing an

administrative complaint and either adjudicating the claim through the MCHR or obtaining a

right-to-sue letter.”).

        Furthermore, exhaustion “requires [that] a claimant give notice of all claims of

discrimination in the administrative complaint.” Id. The purpose of the administrative

proceeding is to notify the charged party of the alleged violation, and only violations that are

adequately described in the administrative charge may be included in a subsequent civil

complaint filed with the Court. See Duncan v. Delta Consol. Industries, Inc., 371 F.3d 1020,

1026 (8th Cir. 2004) (While a subsequently filed lawsuit need not precisely mirror the

administrative charge, “the sweep of any subsequent judicial complaint may be [only] as broad

as the scope of the EEOC ‘investigation which could reasonably be expected to grow out of the


1
  Plaintiff was represented by counsel when he initiated this action, but his attorney withdrew, and
Plaintiff has notified the Court that he now intends to proceed as a pro se litigant.
                                                    2
    Case: 4:20-cv-00909-JCH Doc. #: 26 Filed: 09/13/21 Page: 3 of 4 PageID #: 83




charge of discrimination.’ ”) (quoting Cobb v. Stringer, 850 F.2d 356, 359 (8th Cir.1988)).

Therefore, to demonstrate that he has adequately exhausted his administrative remedies, a

plaintiff must attach a copy of the charge of discrimination to his complaint.

         Although Plaintiff has attached a right-to-sue letter to his Complaint, he has not attached

a copy of his charge of discrimination. Therefore, Defendant argues that Plaintiff’s claims fail as

a matter of law because Plaintiff’s Complaint fails to establish that he exhausted his

administrative remedies. The Court agrees with Defendant that Plaintiff’s Complaint is subject

to dismissal as unexhausted due to Plaintiff’s failure to attach his charge of discrimination.

Without the charge, there is no way to ascertain whether Plaintiff's claims in his complaint are

like or reasonably related to the claims outlined in his charge, and therefore properly

exhausted. The Court “cannot speculate as to what may or may not have been included in the

administrative charge.” Stuckstede v. NJVC LLC, 4:09-CV-00663JCH, 2009 WL 2231674, at *3

(E.D. Mo. July 24, 2009). Consequently, Clayco’s Motion to Dismiss Plaintiff’s Complaint will

be granted, without prejudice.

         However, the Court will allow Plaintiff to file an amended complaint, supplemented by

the attachment of a copy of his charge of discrimination. Plaintiff is cautioned that the amended

complaint will replace the original complaint. See In re Wireless Telephone Federal Cost

Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an

amended complaint supersedes an original complaint and renders the original complaint without

legal effect”). Therefore, Plaintiff must include all his claims that are in the current Complaint 2

if he wishes them to be included in the amended complaint.

         Accordingly,



2
    Plaintiff may, if he wishes to do so, use the Complaint currently on file as his amended complaint.
                                                      3
  Case: 4:20-cv-00909-JCH Doc. #: 26 Filed: 09/13/21 Page: 4 of 4 PageID #: 84




       IT IS HEREBY ORDERED that, pursuant to Fed. R. Civ. P. 12(b)(6), Defendant's

Motion to Dismiss Plaintiff’s Complaint is GRANTED, without prejudice. Doc. [7]. Plaintiff

has until October 13, 2021, to file an amended complaint that corrects the pleading deficiencies

described herein; specifically, Plaintiff must submit with the amended complaint a copy of his

charge of discrimination.

Dated this 13th day of September, 2021.
                                                /s/Jean C. Hamilton
                                                JEAN C. HAMILTON
                                                UNITED STATES DISTRICT JUDGE




                                               4
